News Release January 18, 2010 Director Resignation Pacific Copper Corp. (CUSIP # 69412U 10 0) (OTCBB: PPFP) announced effective January 15, 2009 that George Orr has resigned as a Director of the Company. On behalf of the Company and the Board, Andrew Brodkey President and CEO, stated “We would like to express our gratitude to George. His expertise has been a great asset to Pacific Copper Corp in the development and growth of our company.” You can find more detailed information with respect to the company’s projects, corporate information and leadership team by contacting us at the numbers below. Investor Relations
